Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed February 12, 2021. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strljic et al. (Shop-Floor Service Connector- a message-oriented Middleware Focused on the Usability and Infrastructure Requirements of SMEs Developing Smart Devices, 2020), hereinafter, Strljic..

With respect to claim 1, Strljic discloses a scalable brokerless messaging network (Abstract, brokerless messaging system zero MQ) comprising:
a service mesh including a plurality of service nodes in signal communication with one another to exchange a plurality of messages (pg. 39, column 1, “The core is….”, “wherein core manages local service registry”….”This state is propagated via control bus to cores, which set up control bus as a mesh network”); and
a control plane in signal communication with the plurality of service nodes and configured to register an application service associated with a given service node included in the service mesh (pg. 39, column 1,”…each core manages local status of registered services and their meta information...”,
wherein the plurality of service nodes define a messaging middleware layer that establishes several point-to-point connections between each service in the network via transmission control protocol (TCP) sockets (Figure 1, pg. 39, column 1 “…The core is…” to column 2 “…synchronizes the service registry using the core, identifies communication endpoints within the SFSC middleware…”).
With respect to claim 2, Strljic discloses the scalable brokerless messaging network of claim 1, wherein each of the service nodes includes a sidecar proxy, the sidecar proxy configured to encrypt an outgoing message generated by a host application process with a public key of a destination service node among the plurality of service nodes, and to decrypt an incoming message with a private key and deliver the decrypted incoming message to a destination application process (pg. 39, column 2, “Message serialization is performed using buffers…connection encryption if performed using CurveMQ…”).
With respect to claim 3, Strljic discloses the scalable brokerless messaging network of claim 2, wherein at least one of the service nodes among the plurality of service nodes operates as a control service node and the remaining service nodes included in the plurality of service nodes service as worker service nodes (pg. 39, column 2, “A’’ roles of the supported communication paradigms are referred to as services….Pub/Sub is directly taken over semantically equivalent as publisher and subscriber…”).
With respect to claim 8, Strljic discloses the scalable brokerless messaging network of claim 1, wherein the messaging middleware layer is implemented in a cloud computing environment (pg. 37, column 1, “Digitalization causes an intensive change in the way software components are developed….existing solutions from the field of cloud computing are applied…”).
	With respect to claims 9-10 and 17, the method of claim(s) 9-10 and 17 does/do not limit or further define over the messaging network of claim(s) 1-3 and 8. The limitations of claim(s) 9-10 and 17 is/are essentially similar to the limitations of claim(s) 1-3 and 8. Therefore, claim(s) 9-10 and 17 is/are rejected for the same reasons as claim(s) 1-3 and 8. Please see rejection above.	
With respect to claim 18, Strljic discloses a messaging middleware layer included in a scalable brokerless messaging network (Abstract, brokerless messaging system), the messaging middleware layer comprising:
a first application process included in a first service node and configured to operate according to the messaging middleware layer, the first application process configured to exchange data with at least one second application process included in a at least one second service node (pg. 39, column 1, “The core is….”, “wherein core manages local service registry”….”This state is propagated via control bus to cores, which set up control bus as a mesh network”),
wherein the messaging middleware layer dynamically manages a transmission control protocol (TCP) socket connection established between the first service node and the second service node (Figure 1, pg. 39, column 1 “…The core is…” to column 2 “…synchronizes the service registry using the core, identifies communication endpoints within the SFSC middleware…”).
With respect to claim 19, Strljic discloses the messaging middleware layer of claim 18, wherein the first application process detects a message to be published and delivers the message to the at least one second service node based on the TCP socket connection (pg. 38, column 1, “…a distributed and data-oriented middleware based on the Pub/Sub pattern…Data points are configured in a neutral data model and can be subscribed to by other participants via the middleware…”).
With respect to claim 20, Strljic discloses the messaging middleware layer of claim 19, wherein the at least one second application process includes a plurality of second application processes, each second application process having a TCP socket connection with the first application process, wherein the first service node generates a TCP list including each TCP socket connection corresponding to the plurality of second application processes and delivers the message based on the TCP list (pg. 39, column 1, “The core is a local micro-broker that provides a data and control bus via TCP/IP and IPC…The core manages a local service registry, which maps the system state according to the event sourcing pattern….manages local status of registered services and their meta information…”). 


	Allowable Subject Matter
Claim(s) 4-7 and 11-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has not found any reasonable prior art(s) nor combination of prior art(s) which teach the feature of ‘each instance of the work service nodes is scaled to established individual scaled instances of the worker services’ ‘the at least one service forwarder pod configured to aggregate the plurality of messages to a corresponding service nodes and distribute the plurality of messages in accordance with load balancing rules defined by the control plane’, and ‘…establishing a second data connection….between application process and sidecar proxy that is independent from first data connection’.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458      
October 20, 2022